MEMORANDUM OPINION


                                         No. 04-08-00199-CV

                SK QUALITY CUSTOM BUILDERS, INC. and Steve Kostantenaco,
                              Appellants/Cross-Appellees,

                                                   v.

                       FOXWORTH-GALBRAITH LUMBER COMPANY,
                                Appellee/Cross-Appellee,

                                                  and

                                 Arabia VARGAS and Marilyn Llanes,
                                            Appellees


                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-14089
                       Honorable Barbara Hanson Nellermoe, Judge Presiding


PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 18, 2008

DISMISSED

           The parties have filed a joint motion, in accordance with Texas Rule of Appellate Procedure

42.1(a)(2), stating they have resolved the dispute at issue and requesting this court dismiss this
                                                                                    04-08-00199-CV

appeal. The motion is granted and the appeal is hereby dismissed. TEX. R. APP. P. 42.1(a)(2). Costs

of the appeal are taxed against the party incurring the same.



                                             PER CURIAM




                                                -2-